NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

LEO O. ROBINSON,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7045

Appeal from the United States Court of Appeals for
Veterans Claims in 08-1854, Judge John J. Farley, III.

ON MOTION

ORDER

Leo Robinson moves for reconsideration of the court’s
March 2, 2012 order dismissing this appeal

On March 2, 2012, this court dismissed this appeal for
failure to pay the docketing fee.

lt appears that Robinson’s motion was filed with the
United States Court of Veterans Claims, which subse-
quently transferred the motion to this court. A]though

ROBINSON V. DVA 2

Robinson states in his motion that he has "enclosed a
check for the appellate docketing fee", no such check was
transferred with his motion and this court has no record
of Robinson paying the court’s docketing fee.

Accordingly,
IT Is ORDERED THAT:

Robinson is directed to complete the enclosed “Motion
and Declaration for Leave to Proceed in Forma Pauperis”
or pay this court’s docketing fee within 21 days from the
date of filing of this 0rder.

FoR THE CoURT

 0 9  /s/ Jan Horbaly l
Date J an Horbaly
Clerk

a

cc: Bruce W. Ebert, Esq. (IFP Form enclosed)
Martin F. Hockey, Jr., Esq.

s19

FILED
U.S. CUURT DF APPEAI.S FOR
THE FEDERAL C|RCU|T

MAY 09 2012

.\Amuonmv
cLERK